Title: From John Adams to Elbridge Gerry, 23 December 1777
From: Adams, John
To: Gerry, Elbridge


     
      My dear Sir
      Braintree Decr. 23d. 1777
     
     On my Return from Portsmouth, to which Place I made an Excursion upon a certain maritime Cause, I Yesterday met your kind Letter of Decr. 3. from the Camp at White Marsh. I thank you Sir for the assurances you give me of your Attention to Mr. Smiths Concern, with which I acquainted him, upon my first Reading of your Letter.
     Am much pleased with your Account of the Strength of the Army, and I hope that Cloathing will not be wanting. Large Quantities are purchasing here for its use and a fine Collection was yesterday, conveyed into the Continental store in Kings Street.
     You wish for the Concurrence of a certain Lady, in a certain Appointment. This Concurrence, may be had upon one Condition, which is that her Ladyship become a Party in the Voyage, to which She has a great Inclination. She would run the Risque of the Seas and of Enemies, for the Sake of accompanying her humble servant. But I believe it will not be expedient.
     The Committee have reported a Constitution, and the Confederation is arrived. So that I suppose our Lawgivers will have Work enough for the Winter.
     I have one little Favour to ask of you: it is to take the first opportunity of conveying, by some public or private Waggon, my Chest to Boston, to the Care of Mr. Isaac Smith. Mrs. Clymer has the Key.
     I have another Chest in N. Jersey, in the Care of Mr. Sprout. If this can be sent to Boston too I should be glad. I owe Mr. Sprout £4 Pennsylvania Currency for a Weeks Board. If you will be so good as to pay this, and send Word of it by a Line to my Partner she will remit you the Money.
     One other Favour of more Importance: it is that, wherever I may be, I may enjoy the Benefit of your constant Correspondence, which will now become more necessary and more acceptable, than ever, both upon public and private Considerations to &c.
    